Citation Nr: 1040652	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from July 
1972 to September 1976 and with the Navy from December 1980 to 
October 1995. This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection is warranted for 
diabetes mellitus as it was incurred due to exposure to 
herbicides during active duty service in Thailand.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Service treatment records do not contain a diagnosis of diabetes, 
but they contain numerous blood glucose test results during the 
Veteran's naval service.  His fasting blood glucose was described 
as mildly elevated in July 1986.  Subsequent blood glucose test 
results laboratory results dated throughout the remainder of his 
active duty included many above 100 mg/dL but below the high end 
of the normal reference range, when listed, of either 110 or 115.  
The post-service record contains multiple findings of elevated 
blood sugar, and the Veteran's VA physician in November 2003 
noted that the Veteran's blood sugar levels had been trending 
upwards for several years.  When the Veteran filed his claim for 
service connection in October 2005, he reported he was diagnosed 
with diabetes type II one year ago; a treatment note dated in 
February 2004 includes an assessment of type II diabetes 
mellitus. 

Thus, in addition to the exposure to Agent Orange in Thailand 
reported by the Veteran, there are blood glucose test results at 
the high end of normal - and at least one above normal - in the 
service treatment records and current references to diabetes in 
the VA treatment records.  Therefore, the Board finds that a VA 
examination and medical opinion are required to determine the 
nature and etiology of the Veteran's diabetes mellitus.  

This will also give the Agency of Original Jurisdiction (AOJ) the 
opportunity to ensure that the Veteran's claim has been developed 
in accordance with the current provisions of VA's Adjudication 
Procedure Manual (M21-1 MR) pertaining to claims based on 
exposure to herbicides in Thailand, including adding to the 
claims folder a copy of the Compensation and Pension (C&P) 
Service's "Memorandum for the Record" addressing herbicide 
exposure in Thailand, and taking any other necessary steps to 
develop the Veteran's claim as outlined in the M21-1 MR.  See 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 
10(p).

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's claim for 
service connection based on exposure to 
herbicides in Thailand has been properly 
developed in accordance with M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(p).

2.  Schedule the Veteran for a VA examination 
with an appropriate examiner.  The claims 
folders or copies of relevant evidence from 
the claims folders, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  

After examining the Veteran and reviewing the 
claims folder, including service records, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not (a 50 
percent or better probability) that current 
diabetes mellitus is etiologically related to 
any incident of the Veteran's active duty 
service, to include the alleged exposure to 
herbicides during active duty service.  

The rationale for any opinions should also be 
provided.

3.  The claim should then be readjudicated 
with consideration of all evidence.  If the 
claim remains denied, issue a SSOC before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


